IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                           :                 NO. 488
                                 :
ORDER AMENDING RULES 531 AND     :                 CRIMINAL PROCEDURAL RULES
536 OF THE PENNSYLVANIA RULES OF :
CRIMINAL PROCEDURE               :                 DOCKET
                                 :
                                 :




                             DISSENTING STATEMENT



JUSTICE DONOHUE


         Pursuant to Article V, Section 10 of the Pennsylvania Constitution, I would

suspend portions of 42 Pa.C.S. § 5747.1(a) and 42 Pa.C.S. § 5747.1(b)(1), which the

Criminal Procedural Rules Committee identified as procedural in nature. To the extent

the amendment to Rule 536 incorporates those provisions, I respectfully dissent.